[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM de PLAINTIFF'S MOTION FOR CLARIFICATION (#145) AND DEFENDANT'S MOTION FOR CLARIFICATION (#147)
The parties have moved for clarification of the court's memorandum of decision dated November 7, 1991. Both motions are granted.
The parties' stipulation settling custody, dated July 30, 1991, was adopted by the court. To avoid any misunderstanding of the status of custody, it is ordered that sole custody of the parties' minor child shall remain vested in the father until further court order.
The plaintiff continues to have medical insurance coverage by virtue of his COBRA rights. The coverage extends to the defendant and the minor child. The plaintiff is ordered to pay the premiums for defendant's coverage as well as for the minor's coverage on such COBRA coverage until it expires.
The memorandum of decision is ordered amended to include this clarification of orders.
HARRIGAN, J.